Citation Nr: 0314411	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  96-40 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to February 
1972.  This matter originally came before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a June 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  

The history of this claim is as follows.  In a March 1986 
rating decision, the RO denied service connection for a 
nervous disorder.  The veteran was notified of that decision 
and did not appeal it, and so that decision subsequently 
became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200 (2002).  In December 1995, the veteran requested 
that his claim for service connection be reopened, but the RO 
declined the request in a June 1996 decision, finding that 
new and material evidence had not been received to reopen the 
claim.  The veteran timely appealed this claim to the Board.  
At a July 1998 local hearing, it was determined that the 
veteran had raised a claim of clear and unmistakable error 
(CUE) in the March 1986 rating decision.  A March 1999 
decision issued by the hearing officer reopened the veteran's 
claim for service connection, but then denied it as not well-
grounded.  

The Board thereafter reviewed the veteran's reopened service 
connection claim and remanded it in a January 2001 decision, 
for reconsideration of the claim in light of the Veterans 
Claims Assistance Act of 2000 (VCAA), and for adjudication of 
the new, inextricably intertwined CUE claim.  The CUE claim 
was adjudicated in a June 2002 rating decision that denied 
the claim, which the veteran did not appeal.  After 
reconsideration by the RO in light of the VCAA, the service 
connection claim was returned to the Board, and it was 
determined that additional development of the evidence was 
required prior to an adjudication of the claim on its merits.  
This development has now been completed, and the matter is 
back before the Board.


FINDINGS OF FACT

1.  The RO has undertaken all necessary actions required by 
the Veterans Claims Assistance Act of 2000.

2.  The presumption of soundness is applicable to the claim, 
and the evidence of record does not support a finding that 
this presumption has been rebutted by clear and unmistakable 
evidence that the veteran's psychiatric disability existed 
prior to his entry into service

3.  Competent medical evidence of record establishes that the 
veteran currently has a psychiatric disability that is 
related to his period of active service.


CONCLUSION OF LAW

The veteran's psychiatric disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that the RO has met its 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  
See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 
3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board finds that the RO met its duties to notify in this 
case.  The veteran was provided adequate notice as to the 
evidence necessary to substantiate his claim, as well as the 
applicable laws and regulations, as indicated in the June 
1996 rating decision, in the August 1996 statement of the 
case (SOC), in the October 1996, April 1998, March 1999, 
October 1999 and July 2002 supplemental statements of the 
case (SSOC), and in letters from the RO.  The RO also 
attempted to inform the veteran of which evidence he was to 
provide to VA and which evidence the RO would attempt to 
obtain on his behalf, as noted in correspondence dated in 
April 2001.  Further, the Board finds that the RO met its 
duty to assist by making satisfactory efforts to ensure that 
relevant evidence was associated with the claims file, noting 
that it contains the veteran's service medical and service 
personnel records, private treatment records and VA treatment 
records.  The veteran was also given an updated VA 
examination in April 2003, and an opportunity to testify at a 
Board hearing, which he declined in September 1996.
Under regulations issued after enactment of the VCAA and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty-to-assist regulations, after reviewing the 
veteran's claim on appeal in February 2003, the Board 
determined that additional evidentiary development was 
required, and so it undertook actions to further develop the 
evidence in this case.  This newly developed evidence has now 
been associated with the claims folder, namely the results of 
the April 2003 VA examination.  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
Board's new duty-to-assist regulations as codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii) (2002).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304 (2002), it allowed the Board to 
consider additional evidence without having to remand the 
case to the Agency of Original Jurisdiction (the RO) for 
initial consideration and without having to obtain the 
appellant's waiver.  In light of this precedent, the Board 
would typically have to remand the veteran's claim to the RO 
for a review as to whether all evidence needed to consider 
his claim has been obtained (and to conduct any additional 
VCAA notice and development as required), and for the 
issuance of an SSOC regarding all evidence received since the 
statement of the case.  In this situation, however, the Board 
has decided to grant the veteran's claim for service 
connection based upon this newly developed evidence.  As 
such, any perceived lack of notice or development as required 
under the VCAA, as well as any lack of procedural compliance 
with its requirements by the RO or the Board, should not be 
considered prejudicial to the veteran. 

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110; 1131.  Service connection may also be 
awarded where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309 (2002).  If there is no evidence of a chronic 
condition during service or during an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for 
disease that is diagnosed after discharge from active 
service, when the evidence establishes that such disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination. 38 
U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2002).  This presumption of soundness, however, can be 
rebutted by clear and unmistakable evidence that the disorder 
existed prior to entry into service.  38 U.S.C.A. §§ 1111, 
1132; 38 C.F.R. § 3.304(b).  In determining whether a 
disorder existed prior to entry into service, it is important 
to look at accepted medical principles including clinical 
factors pertinent to the basic character, origin and 
development of the disorder.  38 C.F.R. § 3.304(b)(1) (2002).  
History given by the veteran which conforms to accepted 
medical principles, in conjunction with basic clinical data, 
is probative evidence of the incurrence, symptoms and course 
of the disorder.  38 C.F.R. § 3.304(b)(2) (2002).

The veteran's service medical records reflect that his 
entrance examination was negative for any history of or 
clinical findings regarding any psychiatric disability.  It 
is clear from these records, however, that the veteran 
experienced psychiatric problems in service.  The records 
indicate that he was initially seen in September 1971 with 
complaints of problems coping with his present situation.  
The service physician noted a history of these problems for 
approximately 18 months, and the diagnosis was situational 
adult maladjustment.  The veteran was seen again in December 
1971, and then in January 1972, he was hospitalized with a 
diagnosis of depression.  The records also reflect the 
veteran's reports that he had experienced episodes of 
depression throughout his life.  The veteran was then given a 
service medical board evaluation in February 1972, resulting 
in an administrative discharge from service with a diagnosis 
of depressive neurosis, found to have preexisted his active 
service and not aggravated during service.  

The veteran contests the finding that his psychiatric 
problems preexisted service, and at a July 1998 local 
hearing, he testified that this was not the case.  He has 
also submitted for the record a statement from his mother 
asserting that he did not have a psychiatric problem prior to 
service, as well as other relevant documentation such as high 
school and college achievements, and approval for a secret 
security clearance.  The Board observes that the record does 
not include any documentation of medical treatment for a 
psychiatric disability prior to service, nor has the veteran 
admitted to the same.

The Board finds that the evidence of record is insufficient 
to rebut the presumption of soundness in the veteran's case.  
His entry examination record is negative for relevant 
information concerning a psychiatric disability, and there is 
no evidence of medical treatment for the same prior to 
service.  As previously noted, the veteran has also submitted 
other relevant and credible evidence supporting the 
conclusion that he had not experienced an established 
psychiatric problem prior to the time he entered active 
service.  It is clear, however, and well-documented, that the 
veteran did undergo psychiatric problems while in service, 
and that he still had these problems at the time of his 
administrative discharge from service.  

The only evidence against the presumption of soundness 
appears to be the veteran's recorded comments in service that 
he experienced episodes of depression prior to service, and 
the February 1972 medical board evaluation finding that his 
psychiatric problem preexisted service, apparently based in 
no small part upon these reported prior episodes of 
depression.  VA law, however, requires that there be clear 
and unmistakable evidence of record to rebut the presumption 
of soundness upon entry into service, and the Board finds 
that this evidence does not rise to that level, especially in 
light of the fact that the veteran's reported history of 
prior episodes of depression is not supported by any clinical 
evidence of the same, such as medical treatment records prior 
to service.  See 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 
3.304(b).  Accordingly, the presumption of soundness is for 
application here.    
The Board notes that the claims file contains a substantial 
record of private and VA treatment for psychiatric problems 
since the veteran's period of active service.  In April 2003, 
the veteran was afforded a VA examination.  In his written 
report, the examiner noted his review of the claims file and 
his clinical evaluation of the veteran.  The examiner 
assigned a current diagnosis of major depressive disorder, 
recurrent dysthymic.  The examiner was asked to opine as to 
whether any currently diagnosed psychiatric disability was 
related to service, and in response, the examiner 
specifically stated that it is as likely as not that the 
veteran's current depression is related to his period of 
active duty service.   

It therefore appears that all of the necessary requirements 
to establish service connection for a psychiatric disability 
have been satisfied in this case.  Congress has created the 
veterans' benefits system to be both "paternalistic" and 
"uniquely pro-claimant."  See Jaquay v. Principi, 304 F.3d 
1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. 
Cir. 2000); Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  
Accordingly, in a case such as this, where the evidence does 
not preponderate against the claim, and in recognition of the 
aforementioned guiding principles and with the application of 
the benefit of the doubt rule, the Board finds that the 
veteran's claim should prevail.  See also 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to service connection for major depressive 
disorder is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

